Citation Nr: 0905205	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  03-25 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), currently assigned a 30 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  That decision granted service 
connection for PTSD and assigned a noncompensable evaluation 
effective from February 27, 1998, and a 30 percent disability 
evaluation effective from October 8, 2002.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
for further development in December 2005 and July 2007, and 
the case has since been returned to the Board.

The Board also notes that the Veteran submitted a VA Form 9 
in August 2008 in which he listed the issues as follows: 
automobile or adaptive equipment, hypertensive vascular 
disease (hypertension), multiple sclerosis, paralysis of the 
right sciatic nerve, and paralysis of the left sciatic nerve.  
However, those matters are not currently before the Board 
because they have not been prepared for appellate review.  
Accordingly, those matters are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a hearing at 
the RO in Detroit, Michigan.

The Veteran had originally submitted a VA Form 9 in November 
2004 in which he requested a hearing before the Board at a 
local VA office.  He was scheduled for such a hearing in 
April 2005, but he failed to appear.  His representative sent 
a letter to the RO on the following day indicating that the 
notice of the scheduled hearing had been sent to the wrong 
mailing address.  It was also requested that the hearing be 
rescheduled.  The RO did reschedule the hearing in May 2005, 
but the Veteran's representative submitted another letter 
that month noting that the VA Medical Center in Detroit had 
contacted him and indicated that the Veteran was unable to 
travel to the hearing because of his medical condition.  The 
RO considered the May 2005 letter to be a cancellation of any 
BVA or local hearing request.  

Nevertheless, the Veteran's representative submitted a 
statement in August 2008 requesting a local hearing at the RO 
in Detroit, Michigan, by a local hearing officer.  
However, the Veteran has not yet been provided such a 
hearing.  The failure to afford the Veteran a hearing would 
amount to a denial of due process. 
Therefore, it should be clarified on remand whether the 
veteran still desires a local hearing before the Board or a 
local hearing officer, and, if so, he should be scheduled for 
such a hearing.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should clarify whether the 
Veteran still wants a hearing, and if 
so, what type of hearing.  If he does, 
the RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing in accordance with his 
request.  The Veteran should be 
notified in writing of the date, time, 
and location of the hearing.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, 
the claims file should be returned to 
the Board in accordance with appellate 
procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.   The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




